Title: To Thomas Jefferson from Henry Dearborn, 31 July 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            
                        Sir
                     
                     War DepartmentJuly 31. 1807
                        
                        I have the honor of proposing for your approbation George S. Gaines as Agent to the Chacktaw trading house (vice) Joseph Chambers resigned—
                  Accept assurances of my high respect & consideration
                        
                            
                        H Dearborn
                     
                        
                    
                     
                        [in TJ’s hand]
                     
                     July 31. 07.
                     Approved.
                                          
                  
                            
                        Th: Jefferson
                            
                        
               